Citation Nr: 0412018	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service with the United States Armed 
Forces of the Far East (USAFFE) during World War II.  His 
periods of service were from December 1, 1941 to August 16, 
1942, and from February 1, 1945 to March 1, 1946.  He was 
held as a prisoner of war from April 10 to August 16, 1942.  
He died in May 1998.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila.  The decision denied service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the veteran did not establish 
service connection for any disability.

3.  The veteran died on May [redacted], 1998, at the age of 79 years, 
due to cardiac arrest  resulting from hypertensive 
cardiovascular disease.  Another significant condition 
present at the time of death was diabetes mellitus.

4.  A cardiovascular disorder and diabetes mellitus were not 
present during service or manifested within one year after 
service.

5.  The veteran was interned or detained as a prisoner of war 
for 30 days or more, but did not have edema of the legs and 
did not develop beri-beri heart disease. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the appellant informed her of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as letters from the RO dated in June 2002 and August 
2003, provided the appellant with an explanation of what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that the June 2002 letter was provided prior 
to the adjudication of the claim.  The RO also supplied the 
appellant with the applicable regulations in the SOC.  The 
basic elements for establishing service connection for the 
cause of death have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence of record includes the veteran's service medical 
records, his available post service treatment records, and 
his death certificate.  The appellant has declined a hearing.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the veteran was a prisoner of war, and that the 
cause of his death from cardiovascular disease may be 
presumed to have been due to his status as a prisoner of war.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.

An associated note provides that for purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had 
experienced localized edema during captivity.

In simple terms, this regulation means that if a former 
prisoner of war experienced localized edema during captivity 
and later developed ischemic heart disease, the ischemic 
heart disease is considered beriberi heart disease (for VA 
compensation purposes) and is therefore a disease subject to 
presumptive service connection under the provisions of 38 CFR 
3.309(c).  Beriberi is a disease caused by a deficiency of 
vitamin B1 (thiamine).  It is generally due to an inadequate 
intake of the vitamin, most commonly because of a diet that 
consists largely of polished rice.  Early thiamine deficiency 
is characterized by anorexia, irritability, and weight loss.  
Later, there may be weakness, headache, peripheral 
neuropathy, and tachycardia.  Advanced beriberi may present 
in one of two forms: "dry" beriberi, in which peripheral 
neuropathy is usually the main disability, and "wet" 
beriberi, in which edema occurs, mainly due to beriberi heart 
disease.  Ischemic heart disease is a condition resulting 
from a deficiency of blood supply to the heart muscle.  It is 
most often due to arteriosclerosis of the coronary arteries.  
Its most common manifestation is angina, but it may also 
result in palpitations, dyspnea, or other cardiac symptoms.  
When due to arteriosclerosis, it may also be called coronary 
artery disease, coronary heart disease, arteriosclerotic 
heart disease, etc., and it includes such complications as 
myocardial infarction.  Less commonly, ischemic heart disease 
may be due to aortic valvular disease, certain 
cardiomyopathies, or other conditions which result in a 
relative or absolute deficiency of blood supply to the heart 
muscle.  See VBA Circular 21-97-1 (June 17, 1997).  

During his lifetime, the veteran did not establish service 
connection for any disability.  His death certificate shows 
that the veteran died on May [redacted], 1998, at the age of 79 
years, due to cardiac arrest  resulting from hypertensive 
cardiovascular disease.  Another significant condition 
present at the time of death was diabetes mellitus.  The 
death certificate contains no indication that the cause of 
death was related to service.  

The United States Army has certified that the veteran had 
service with the USAFFE during World War II.  His periods of 
service were from December 1, 1941 to August 16, 1942, and 
from February 1 1945 to March 1, 1946.  He was held as a 
prisoner of war from April 10, to August 16, 1942.  

The veteran's service medical records do not contain any 
mention of cardiovascular disease.  An affidavit for 
Philippine Army Personnel dated in August 1945 notes that he 
was held as a prisoner of war from April to September 1942, 
but the document also reflects that he incurred no wounds or 
illnesses.  

Similarly, an affidavit for Philippine Army personnel dated 
in February 1946 shows that the veteran reported that he had 
been held as a prisoner of war from April to September 1942.  
A section of the document pertaining to wounds and illnesses 
incurred in service does not contain any entries.  Instead, 
it was stated that he had none.  Another section notes that 
the veteran reported that after being released from the 
prisoner of war camp he went home to recuperate and was sick 
with malaria.  However, there was no mention of a 
cardiovascular disorder or edema of the extremities.  

Thus, the records from during the veteran's period of service 
do not provide any support for the claim for service 
connection for the cause of his death.  On the contrary, the 
records weigh against the claim as they show that he had no 
illnesses at that time.

There is also no evidence that the disorders listed on the 
death certificate were manifested within one year after 
separation from service.  The earliest post service record 
pertaining to a cardiovascular disorder is a private medical 
record dated in October 1992 which reflects diagnoses of 
diabetes and hypertension.  There was no indication, either 
by history or by medical opinion, that either of the 
disorders was related to service.    

In summary, the evidence shows that the disease which 
resulted in the veteran's death was not present during 
service or manifested within one year after service.  
Moreover, although the veteran was detained as a prisoner of 
war for 30 days or more, he did not have edema of the legs 
and did not develop beri-beri heart disease so as to invoke 
the applicability of the prisoner of war presumptions.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



